UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6034



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE CARDELL KING, a/k/a Bo King,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Terrence W. Boyle, Chief
District Judge. (CR-94-30)


Submitted:   May 19, 1998              Decided:     February 10, 1999


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Cardell King, Appellant Pro Se. Robert James Conrad, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Cardell King appeals the district court’s order denying

his motion for a new trial.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.       United

States v. King, No. CR-94-30 (W.D.N.C. Dec. 18, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2